Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

Philadelphia December the 5th 1780
                        
                            My dear General
                            
                        
                        By My letter of yesterday I have Mentionn’d to You that a Spanish Expedition was intended Against St
                            Augustine—They Mean to set out at theEnd of december which will Certainly delay them till the Middle of january—it
                            consists of twelve ships of the line, some frigats, Bomb ketches, and a large Number of troops—I have advis’d the
                            Minister to Communicate officialy to you this intelligence, and also to Count de Rochambeau that proper means, if
                            Convenient, might be taken to improve it.
                        For my part, my dear General, I have conducted myself agreably to what you said to me in our last
                            Conversations. That if in the Course of the winter a Naval superiority was obtain’d our Business was to push for the South
                            Ward, and that you would take for that purpose Fore thousand French and two thousand Americans—Nothing Against Newyork
                            may be undertaken Before theEnd of May. Any thing therefore that Could employ us during February, March, and April is
                            worthy of our Attention.
                        The Confederacy was going to sail for some cloathing which we have in the West indias—No time was left to
                            waït for an answer from you—I knew perfectly your sense of this affair—I therefore, with the Advice of Chevalier de la
                            Luzerne, wrote him a letter dated from camp, wherein I explain to him that some thing might be made in conjunction for the
                            public good, and wherein I strengthen my opinion By your sentiments on this matter, without however Bringing myself, and
                            you still less in any formal application to the Spanish Generals.
                        Inclos’d you will find a copy of this letter, the first part of which mentions that if after having landed
                            theyr troops in Floridas they would send theyr ships of the line for us, we might on three weeks notice Before the
                            departure of the Squadron have in Readiness Six thousand men for a powerfull diversion in Carolina—Theyr own interest is
                            the only thing I seem to Consider in this Business, and I endeavour to invite Spanish Caution into this measure—But
                            unless a more Particular Application is made, I do not Believe that this part of My letter will have Any effect.
                        The Second part will, I hope, be productive of some good for America—I urge the necessity immediately to
                            open a Correspondance with General Greene that he may By his Maneuvres facilitate the operations of Spain—I tell them
                            that unless they land a Corps of troops on the Boundaries of Georgia with a wiew as least to threaten Augusta and Savahna
                            theyr Expedition will Run a great Risk—I advise the measure of Cruizing off Charlestown harbour, the whole under theyr
                            idea of theyr own interest.
                        I have also writen to the Naval French Commander of the West indias, Advising him to Succour Chevalier de
                            Ternay which I know he will not do—But I take this opportunity of damning theyr foolish neglect in not appearing on our
                            Coasts when they Return to Europe—And I do also advise that in theyr Cruizes from St domingo they may some times appear
                            off Savahna and Charlestown harbour—Inclos’d you will find a copy of this letter.
                        Tho’ I do alwaïs speack of the Beggining of February, it is however certain that any time in February would be
                            Convenient to go to the South ward—March and April are more than Sufficient to the taking of Charlestown—And in all
                            Cases, I know from our last Conversations that you wish for a Naval superiority this winter in order to succour the
                            southern States.
                        I had this morning, My dear General, a long Conversation with the Chevalier de la Luzerne Relating to a
                            southern operation. He is as well as myself clearly of opinion that unless a formal application and a plan of Campaign are
                            propos’d to them, they will not send theyr ships to us—in this late case theyr coming ought still to be questionn’d—But
                            if you thought it Better to try, you might propose to the FrenchGenerals to send there a frigat and see with them what
                            might be done in Conjonction—Suppose they were to take four thousand men, leaving some and the militia at Rhode island—We could on our part muster two thousand Americans—However the Spaniards are so positive and Strict in following
                            litteraly theyr instructions that I don’t Believe any thing will engage them to Come—But my letter which I look upon as a
                            mere Cipher on the first proposition will, I hope, engage them to impart theyr projects to Gal Greene, and of couse this
                            diversion will Become useful to us.
                        Suppose Count de Rochambeau and Cher de Ternay were to send to Havana a Copy of your letter I think they
                            ought to intrust it to Vicomte de Noailles who will soon Return to Rhode island and whose name is highly Respected By the
                            Court of Spain for many particular Reasons too long to be here mentionn’d.
                        I have seen Mr Ross and find that very little cloathing is to be immedately expected—They have some Arms on
                            Board the Alliance, and I think hundred Balis of cloth on Board a vessel under Jones’s Convoy—The Remainder will Come
                            with the Serapis—Unless the storms has Forc’d Jones to put in some French harbour, he May be expected every Minute.
                        The Assembly of Pennsilvania have Before them the Affair of the Recruits—But proper arrangements are not
                            properly supported—They are fond of Volontary inlistements—I have an appointement for to morrow with Gal Mifflin where I
                            will debate this Matter with him.
                        To Morrow, My dear General, I will go to Brandiwine withChe de Chattelux, and also to Red Bank, Fort
                            Mifflin &c. On my Return, I hope to find news from France, and I will write you my determination about My Going to
                            the South Ward.
                        Inclos’d you will find a newspaper wherein Congress have printed a letter from Gal Gates Relating to a new
                            Success of Sumpter.
                        Congress have lately Receiv’d letters from Mr Jay and Mr Adams But nothing very particular. They have more
                            fully writen By other opportunities that are expected—Portugal have entered into the Convention of Neutrality, and with
                            such Conditions as seem to show theyr partiality to our side of the Question. Adieu, my dear General,
                            Most Respectfully and Affectionately Your
                        
                            Lafayette
                        
                        
                            My Respects to Mrs Washington and Compliments to the Family—Mr Washington is gone to day.
                        

                    